218 F.2d 641
Gus La Vern HILLER, Petitioner,v.UNITED STATES of America, Respondent.
Misc. No. 403.
United States Court of Appeals, Ninth Circuit.
December 23, 1954.

Gus La Vern Hiller, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
Hiller has been sentenced on one count of an indictment to five years in prison and to four years in prison on the second count, which term is to be served on the expiration of the first. On November 1, 1954, the United States District Court for the Western District of Washington, which imposed sentence, denied a motion to vacate sentence or correct erroneous sentence made by Hiller. The court denied permission to appeal forma pauperis.


2
He now seeks from this court permission to appeal forma pauperis. His theory is that 18 U.S.C. § 3568 prevents a federal court from imposing consecutive sentences. The exact same contention was made under the predecessor statute to § 3568 and disposed of contrary to Hiller's view. United States v. Solomon, 2 Cir., 70 F.2d 834; accord, Parmagini v. United States, 9 Cir., 42 F.2d 721. A petition for leave to prosecute an appeal in forma pauperis is granted only when there is some merit in the appeal. Fisher v. Cushman, 9 Cir., 99 F.2d 918.


3
The application to appeal forma pauperis is denied.